                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

ZACKARY TIMMERMAN,                                                                           Plaintiff,

v.                                                              Civil Action No. 3:18-cv-P817-DJH

KELLY GOODLETT et al.,                                                                   Defendants.

                                             * * * * *

                          MEMORANDUM OPINION AND ORDER

       Plaintiff is currently a prisoner at the Kentucky State Penitentiary (KSP). He names as

Defendants the following employees of Luther Luckett Correctional Complex (LLCC) where he

was previously housed: Sgt. Kelly Goodlett, Sgt. Jeremy Smith, Lt. David Crawford, Warden

Scott Jordan, and Sgt. Ryan Jansen. He also names Correct Care Solutions, the medical provider

at LLCC. His claims against these Defendants involve excessive-force in the form of being tased

and being sprayed with O.C. spray; receiving no medical care thereafter; and being retaliated

against at LLCC for grievances he filed.

       Plaintiff also names as Defendants Daniel Smith, KSP grievance coordinator; KSP

Warden DeEdra Hart; Kentucky Department of Corrections (KDOC) Commissioner James

Erwin; and the KDOC. The allegations against these Defendants occurred after he was

transferred from LLCC to KSP. Plaintiff alleges that while housed at KSP his right to practice

his religion, Odinist/Asatru, under the First Amendment, the Universal Declaration of Human

Rights, and Section 5 of the Kentucky Constitution has been violated.

       Under Federal Rule of Civil Procedure 20(a)(2), persons may be joined in one action as

defendants if: “(A) any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of
transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Fed. R. Civ. P. 20(a)(2). “[P]laintiffs . . . do not have free reign to join

multiple claims and defendants in any manner they choose.” Proctor v. Applegate, 661 F. Supp.

2d 743, 780 (E.D. Mich. 2009). “‘[T]he policy of liberal application of Rule 20 is not a license

to join unrelated claims and defendants in one lawsuit.’” Id. (quoting Boretsky v. Corzine,

No. 08-2265 (GEB), 2008 WL 2512916, at *4 (D.N.J. June 23, 2008)).

          The claims contained in the instant complaint relating to incidents and conditions

occurring at LLCC are clearly separate and distinct from the claims arising from incidents

occurring at KSP. Therefore, Plaintiff’s joinder of the two sets of claims in a single civil action

does not satisfy the criteria for joinder under Fed. R. Civ. P. 20(a). Federal Rule of Civil

Procedure 21 provides that the misjoinder of parties “is not a ground for dismissing an action,”

but that the court may “on its own . . . add or drop a party” and “sever any claim against a party.”

“[T]he manner in which a trial court handles misjoinder lies within that court’s sound

discretion.” Michaels Bldg. Co. v. Ameritrust Co., N.A., 848 F.2d 674, 682 (6th Cir. 1988).

          Here, it is appropriate to order the severance of the claims arising from incidents

occurring at LLCC from the claims arising from actions taken at KSP. Moreover, the claims

arising from incidents at LLCC occurred in the Louisville Division of this Court, in which the

present action has been opened. Once the claims related to KSP are severed from this action, a

separate civil action against the KSP Defendants will be opened in the Paducah Division of this

Court. Accordingly,

          IT IS ORDERED that Plaintiff’s claims against Defendants Daniel Smith, Warden

DeEdra Hart, Commissioner James Erwin, and the KDOC are SEVERED from the instant

action.



                                                   2
        The Clerk of Court is DIRECTED to terminate Daniel Smith, Warden DeEdra Hart,

Commissioner James Erwin, and the KDOC as Defendants in the instant action.

        The Clerk of Court is further DIRECTED to open a civil action in the Paducah Division

of this Court with Daniel Smith, Warden DeEdra Hart, Commissioner James Erwin, and the

KDOC as Defendants. The complaint in this case (Docket No. 1) will serve as the initiating

document in the new civil action in the Paducah Division of this Court.

Date:   April 10, 2019




                                                                  David J. Hale, Judge
cc:     Plaintiff, pro se
                                                               United States District Court
        Defendants
        General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4415.009




                                                       3
